DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendments filed on February 28, 2022.
Claims 1-3,6-10,13-17 and 20-24 are pending.
Claims 1 and 8 have been amended.
Claims 20-24 have been added.

Response to Amendment
Claim Objections
Claim 24 is objected to because of the following informalities:
Claim 24 uses the abbreviation “ECU”. It is suggested that the first instance of the abbreviation be spelled out such as Electric Control Unit (ECU).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: update control unit executing, recovery control information managing unit acquiring and recovery control unit executing in claim 1, 15 and 24 and a display control unit outputting in claim 7.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (US 2011/0307879) in view of Lin et al. (US 2010/0306447).

With respect to Claim 24, Ishida et al. disclose:
(program update unit (update control unit) executes a program updating process which includes updating a program of a first version (non-updated state) into the program of the third version (completely updated state) stored in memory, Paragraphs 19 and 49, lines 1-3 and 1-3 respectively)
a recovery control information managing unit acquiring recovery control information; (see Figures 3A-3C; program update unit (recovery control information managing unit) acquires the status of the management file and depending on the status, the update process is resumed at a specific location, Paragraphs 73-77)
and a recovery control unit executing a recovery process of causing the software to transit to the completely updated state on a basis of the recovery control information in a case where an abnormality in the update process has prevented the software from transiting to the completely updated state, (recovery operation of the program update process (recovery control unit) that is executed in a case that the power source of the on-vehicle device is switched OFF due to some factor with result that the program updated process is forcibly terminated (abnormality in the update process) wherein the recovery operation resumes processing the update (transmit to the completely updated state), Paragraphs 72 and 78)
wherein the recovery control information includes information indicative of a method for the recovery process; (see Figures 3A-3C; program update unit (recovery control information managing unit) acquires the status of the management file (recovery control information) and depending on the status, the update process is resumed at a specific location (method for the recovery process), Paragraphs 73-77)
and the information indicative of the method for the recovery process is determined on a basis of a configuration of the control device, (see Figures 3A-3C; program update unit acquires the status of the management file (i.e. initial status, differential data download, file segmented, new x-file generated and/or all files generated) (configuration of the control device) and depending on the status, the update process is resumed at a specific location (method for the recovery process), Paragraphs 73-77)
the acquiring recovery control information includes acquiring the recovery control information from a target ECU. (see Figures 3A-3C; program update unit (recovery control information managing unit) acquires the status of the management file and depending on the status, the update process is resumed at a specific location, Paragraphs 73-77; see Figure 1; master unit (target ECU) contains the program update unit (recovery control information managing unit) that acquires various recovery information, Paragraphs 44 and 73-77)
Ishida et al. do not disclose:
wherein the configuration of the control device is a configuration of the memory,
However, Lin et al. disclose:
wherein the configuration of the control device is a configuration of the memory. (performing a recovery of data using a valid mapping relationship between logical addresses and physical addresses (configuration of the memory), Abstract and Paragraphs 10-12)
Lin et al. into the teaching of Ishida et al. to include wherein the configuration of the control device is a configuration of the memory in order to increase usage frequency and recovery speed of flash memory. (Lin et al., Paragraph 8, lines 3-5)

Allowable Subject Matter
Claims 1-3, 6-10, 13-17 and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The cited prior arts taken alone or in combination fail to disclose “the recovery control information includes Electronic Control Unit (ECU) recovery control information and the ECU recovery control information includes an ECU ID which identifies the ECU, a start timing indictive of a timing to start recovery, a display content indictive of a content displayed on a screen of a display device, a recovery method and a recovery data which is configured to acquire additional recover data" as recited in the independent claim 1 and similarly in independent claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANNY N UNG whose telephone number is (571)270-7708. The examiner can normally be reached Mon-Thurs 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LU/
Lanny UngExaminer, Art Unit 2191                                                                                                                                                                                                        
March 23, 2022

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191